The following memorandum was filed June 21, 1937 :
Wickhem, J.
(on motion for rehearing). Counsel for defendants call attention to an inaccuracy, in the opinion of the court. It was there assumed that all outstanding bonds *251except those of -plaintiff had been fully paid, whereas the fact is that at the tinie plaintiff’s action was commenced bonds were outstanding in the sum of several thousand dollars, none of which, with the exception of plaintiff’s, had matured at that time, so far as we can ascertain from the record. It is the conclusion of the court that the error is not effective to change the view of the court with respect to plaintiff’s right to'sue. We adhere to the conclusion that the disability imposed upon bondholders by the trust deed goes to their capacity to sue, and that this objection must be taken by demurrer or answer. If not, it is considered to be waived. The trustee, who it is claimed is the only person having-present capacity to sue, was a party defendant, and the court had before it all the parties necessary to a complete determination of the controversy.
By the Court. — Motion for rehearing denied, with. $25 costs.